Case 17-56753-pwb       Doc 84    Filed 10/26/18 Entered 10/26/18 16:46:55              Desc Main
                                  Document     Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: October 26, 2018
                                                      _________________________________

                                                                Paul W. Bonapfel
                                                          U.S. Bankruptcy Court Judge
 _______________________________________________________________
                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION
      IN RE:                         )    CASE NO. 17-56753
                                     )
     6420 ROSWELL ROAD INC           )
     d/b/a FLASHERS                  )    CHAPTER 11
                                     )
            Debtor.                  )
===================================================================

                             ORDER AND NOTICE
                   REGARDING CLOSURE OF DEBTOR’S BUSINESS


               On October 23, 2018, the Court held a hearing on the pending Confirmation of the

      Chapter 11 Plan of Reorganization (Doc. No. 65) and on United States Trustee’s pending

      Motion to Convert or Dismiss the Case (Doc. No. 80).

               At the hearing, Howard P. Slomka, Esq. represented the Debtor and Martin P. Ochs,

      Esq. represented the U.S. Trustee. Also present were Jody and Steven G. Downs as

      representatives of the Landlord for Debtor’s business.

               Slomka proffered to the Court that due to a recent ruling by the Fulton County

      Superior Court, Sandy Springs ordinances no long allow adult entertainment
Case 17-56753-pwb         Doc 84    Filed 10/26/18 Entered 10/26/18 16:46:55            Desc Main
                                    Document     Page 2 of 4


       establishments to serve alcohol in this location, and therefore the Debtor has closed its

       doors permanently. Because there is no plan to reopen, Debtor’s plan of reorganization is

       no longer feasible.

               The Court considered arguments related to dismissal, conversion to chapter 7 or

       filing a liquidating chapter 11 plan. The Court also heard proffered testimony from

       Landlord, which Mr. Slomka confirmed, that post-petition rent is due for October 2018 and

       post-petition real estate taxes are due under the lease for 2018, through and including

       October.

               Upon consideration of the proffered testimony and the arguments of the parties in

       interests, it is hereby

       ORDERED and NOTICE IS HEREBY GIVEN that:

       A. The hearing on all pending motions is continued until November 15, 2018 at 11:00 am

in Courtroom 1401, Richard B. Russell Federal Building and United States Courthouse, 75 Ted

Turner Drive, SW, Atlanta, Georgia 30303.

       B. The automatic stay of 11 USC §362 shall be lifted in order to allow Landlord to evict

Debtor if it remains in possession on November 25, 2018, and to take steps to re-lease the location

without interference from Debtor.

       C. Debtor shall be entitled to sell, at commercially reasonable prices and for the benefit of

the estate, all furniture and personal property remaining in the location. Any items not sold or

removed prior to turnover or writ of eviction will be deemed abandoned to the Landlord. Any

creditors or parties in interest who desire to purchase any such items should contact Debtor’s

counsel.
Case 17-56753-pwb         Doc 84     Filed 10/26/18 Entered 10/26/18 16:46:55              Desc Main
                                     Document     Page 3 of 4


        D. Debtor shall retain and reserve all financial records located within the premises and in

its office location in order to assist United States Trustee or other parties in interests in reviewing

and confirming the financial activities of the Debtor during this case.

        E. United States Trustee shall have the right to conduct discovery, including, without

limitation, one or more Rule 2004 examinations of Debtor’s principal and/or its bookkeepers and

accountants as needed to review the post-petition financial activities.

        F. Debtor shall have until November 5, 2018 to file a Motion to Dismiss the case indicating

the likely distributions of the assets from the estate.



        Debtor shall serve a copy of this Order and Notice upon all parties in interest and file a

certificate of service upon the docket.

                                          *** END OF ORDER ***


        Prepared and presented by:
        _____/s/_______
        Howard P. Slomka, Esq.
        GA Bar 652875
        Attorney for Debtor
        Slipakoff and Slomka P.C
        2859 Paces Ferry Road, Suite 1700
        Atlanta, GA 30339
        hs@myatllaw.com
        (404) 800-4017


        Approved as to form:

        ___/s__________________
        Martin P. Ochs, Esq.
        GA Bar 091608
        United States Department of Justice
        75 Ted Turner Drive - Suite 362
        Atlanta, GA 30303
        Tel: (404) 331-4437 - ext. 139
Case 17-56753-pwb     Doc 84   Filed 10/26/18 Entered 10/26/18 16:46:55   Desc Main
                               Document     Page 4 of 4




                                          Distribution List


      Howard P. Slomka, Esq.
      GA Bar 652875
      Attorney for Debtor in Possession
      Slipakoff and Slomka P.C
      2859 Paces Ferry Road, Suite 1700
      Atlanta, GA 30339
      hs@myatllaw.com
      (404) 800-4017
